DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “comprising”, line 2, should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims applicant is apparently interchangeably utilizing the phrases, “two longitudinal liquid downflow ducts”, first and second longitudinal ducts”, and “first and second ducts”, to indicate the same pair of liquid conveyance means.  If this is truly the case, applicant should select a single manner of reciting the structures and stick with that same phraseology throughout the individual claim recitations and 
In claim 17, lines 14-15, “the top opening of the second duct” lacks antecedent basis.  On line 16 of claim 17, the phrase, “being wherein” is an awkward and confusing phrase.
In claim 20, lines 1-2, “the first and second distributors” lack antecedent basis.  Also in claim 20, line 4, the phrase, “as consisting in” should apparently be replaced by the phrase, “as consisting of”, for clarity.
In claim 21, lines 1-2, “the first and second distributors” lack antecedent basis.
Allowable Subject Matter
Claims 17-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest the double liquid distribution device of independent claim 17, including the provision of the two longitudinal liquid downflow ducts being connected together in a low portion by a communication device fitted with a valve having a controlled opening that is suitable for allowing liquid to be transferred between the two longitudinal ducts in a controlled manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/4-10-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776